Citation Nr: 1626496	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  13-32 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for herniated muscle of the left leg, also shown as localized varicosity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service in the Marines from June 1974 to August 1974.

This case comes to the Board of Veterans' Appeals (Board) from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On a VA Form 9 received in October 2013, the Veteran indicated that he wanted a Board hearing by videoconference.  

In this case, the Veteran is represented by the Disabled American Veterans for the increased rating claim on appeal and by an attorney for service-connection claims not yet on appeal.  The Veteran had requested a videoconference Board hearing for his increased rating claim.  When the attorney requested a status update, he was told that the Veteran was awaiting a Board hearing, to which the attorney replied that the Veteran did not request a hearing and asked that it be cancelled.  However, the attorney was not authorized to do so for the increased rating claim on appeal.  Thus, the Board sought clarification.  In a June 2016 statement, the Disabled American Veterans stated that the Veteran had been contacted via telephone and confirmed his desire to participate in a videoconference hearing before a Veterans Law Judge.

A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.700 (2015).  To ensure due process, the Veteran should be afforded a videoconference Board hearing.  As the RO schedules videoconference Board hearings, a remand of the case to the RO is warranted to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

